Name: Council Regulation (EEC) No 53/93 of 8 January 1993 extending the provisional anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) originating in the Republic of Korea
 Type: Regulation
 Subject Matter: competition;  electronics and electrical engineering;  information technology and data processing;  Asia and Oceania
 Date Published: nan

 15. 1 . 93 Official Journal of the European Communities No L 9/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 53/93 of 8 January 1993 extending the provisional anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) originating in the Republic of Korea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the Commission proposal, Whereas Commission Regulation (EEC) No 2686/92 (2) imposed a provisional anti-dumping duty on imports of certain types of electronic microcircuits known as DRAMs (dynamic random access memories) originating in the Republic of Korea ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of certain types of electronic microrcircuits known as DRAMs originating in the Republic of Korea imposed by Regulation (EEC) No 2686/92 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is termi ­ nated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1993 . For the Council The President U. ELLEMANN-JENSEN ( ») OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 272, 17. 9. 1992, p. 13.